SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. ) Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement AVISTAR COMMUNICATIONS CORPORATION (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: AVISTAR COMMUNICATIONS CORPORATION 1875 S. GRANT STREET, 10TH FLOOR SAN MATEO, CA 94402 November , 2009 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY To our stockholders: This information statement is being provided to the stockholders of Avistar Communications Corporation, or the Company or Avistar.The Board of Directors, or the Board, and the Company's majority stockholders have approved the Company's 2009 Equity Incentive Plan.As a matter of regulatory compliance, we are sending you this information statement, which describes the purpose and effect of the aforementioned plan. The Board is not soliciting your proxy and you are requested not to send us a proxy.The purpose of this information statement is to notify you of the action, already approved by the Board and by written consent of Company stockholders holding a majority of the Company's outstanding stock, to adopt the Company's 2009 Equity Incentive Plan.A copy of the 2009 Equity Incentive Plan is attached to this information statement as Appendix A. The enclosed information statement is being mailed on or about November , 2009 to stockholders of record as of the close of business on November 16, 2009.You are urged to read the enclosed information statement in its entirety. Please feel free to call us at (650) 525-3300 should you have any questions on the enclosed information statement.We thank you for your continued interest in the Company. PLEASE NOTE THAT THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS MEETING WILL BE HELD TO CONSIDER THE MATTER DESCRIBED HEREIN.THIS INFORMATION STATEMENT IS BEING FURNISHED TO YOU SOLELY FOR THE PURPOSE OF INFORMING STOCKHOLDERS OF THE MATTER DESCRIBED HEREIN PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE REGULATIONS PROMULGATED THEREUNDER, INCLUDING REGULATION 14C. For the Board of Directors of AVISTAR COMMUNICATIONS CORPORATION By: Robert F. Kirk Chief Executive Officer IMPORTANT NOTICE REGARDING THE AVAILABILITY OF THE INFORMATION STATEMENT: THE INFORMATION STATEMENT IS AVAILABLE FREE OF CHARGE AT .WE ARE NOT ASKING YOU FOR A PROXY. THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF THE COMPANY WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY INFORMATION STATEMENT AVISTAR COMMUNICATIONS CORPORATION 1875 S. Grant Street, 10th Floor
